Appeals by the defendant from two judgments of the County Court, Nassau County (LaPera, J.), both rendered July 13, 2001, convicting her of attempted murder in the second degree under Indictment No. 1436/00, and grand larceny in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree under Indictment No. 951/00, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that the jury verdict convicting her of attempted murder in the second degree and acquitting her of attempted arson in the first degree and criminal possession of a weapon in the third degree was repugnant or inconsistent is not preserved for appellate review, as no objection was raised before the jury was discharged (see People v Balbuena, 264 AD2d 424 [1999]; People v Curry, 198 AD2d 371 [1993]; People v McFadden, 194 AD2d 566 [1993]). In any event, the verdicts were not repugnant or inconsistent.
The defendant was afforded the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.